DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the patent application 16/779,357 originally filed on January 31, 2020. Claims 1-18 are presented for examination. Claims 1, 7, and 13 are independent.

Drawings
Regarding FIGS. 2 and 7, 37 CFR 1.84(o) states in part, “descriptive legends… may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.”
In the present case, FIG. 2 shows a horizontal line that is unlabeled with no legend. It is unclear whether the horizontal line represents time or distance, and using what units of measurement. It is also unclear from the drawing what the different types of dotted lines represent.
FIG. 7 shows unlabeled dotted, dashed, and solid lines. Since the lines are unlabeled, it is unclear what they represent and what measurement units they use.
Therefore, the failure to provide legends and labeling for axes prevent FIGS. 2 and 7 from complying with 37 CFR 1.84(o).

Claim Objections
Claims 1-6 are objected to because of the following informalities: grammatical errors.
Claim 1 recites the limitation “providing, for display by from processing device.” The Examiner reasonably believes this is a grammatical error and should be corrected to “providing, for display by the processing device.” Appropriate correction is required. 
Dependent claims 2-6 are also objected to based on their dependencies to claim 1.

Claims 7-12 are objected to because of the following informalities: typographical errors.
Claim 7 recites the limitation “one or more processor.” The Examiner reasonably believes this contains a typographical error and should be corrected to “one or more processors.” Appropriate correction is required. 
Dependent claims 8-12 are also objected to based on their dependencies to claim 7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-18 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and substantially similar limitations in claims 3, 7, 9, 13, and 15, recites the limitation “runners.” The limitation is originally introduced earlier in respective claims 1, 7, or 13. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the runners”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of respective claims 1, 7, or 13. It is unclear if the runners in “an order of runners” are the same runners as in “a list of runners” recited earlier in the claims. Therefore, claims 1, 3, 7, 9, 13, and 15 are rejected under 35 U.S.C. Claims 2-6, 8-12, and 14-18 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to independent claims 1, 7, and 13.
Claim 3, and substantially similar limitations in claims 9 and 15, recites the limitation “an order.” The limitation is originally introduced in respective claims 1, 7, or 13. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[an]] the order”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of respective claims 1, 7, or 13. Therefore, claims 3, 9, and 15 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4, and substantially similar limitations in claims 5, 6, 10-12, and 16-18, recites the limitation “an exchange.” The limitation is originally introduced in respective claims 1, 7, or 13. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “[[an]] the exchange”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of respective claims 1, 7, or 13. Therefore, claims 4-6, 10-12, and 16-18 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7, and substantially similar limitations in claim 13, recites the limitation “setback distance.” The limitation is originally introduced earlier in respective claims 7 or 13. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the setback distance”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of respective claims 7 or 13. Therefore, claims 7 and 13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint Claims 8-12 and 14-18 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to independent claims 7 and 13.
Claim 7, and substantially similar limitations in claim 13, recites the limitation “offset.” The limitation is originally introduced earlier in respective claims 7 or 13. As such, the subsequent limitations are either (1) not following antecedent basis (i.e. “the offset”); or (2) are intended to be new limitations which ambiguously conflict with the previous limitation of respective claims 7 or 13. Therefore, claims 7 and 13 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 8-12 and 14-18 are also rejected under 35 U.S.C. § 112(b), based on their respective dependencies to independent claims 7 and 13.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a computer implemented method” (i.e. a process), claim 7 is directed to “a system” (i.e. a machine), and claim 13 is directed to “a nontransitory computer readable medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
relay race exchange planning,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “receiving a list of runners and corresponding speeds and accelerations; generating an order of runners; determining an exchange time and distance for an exchange in a relay race event; determining a setback distance for an exchange go signal for the exchange; determining an offset into an acceleration zone for the exchange; and providing, for display, the setback distance and the offset for the exchange.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a processing device,” “one or more processor,” and “a nontransitory computer readable medium,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “relay race exchange planning,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
“a processing device,” “one or more processor,” and “a nontransitory computer readable medium,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 2-6, 8-12, and 14-18 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. Additional elements disclosed in the dependent claims, such as “an acceleration measurement device,” “a location measurement device,” “a movement measurement device,” and “a body position measurement device,” are all generic, well-known, and conventional computing elements. Furthermore, these computing elements are not positively recited (only the “data” received from these devices are positively recited). As such, dependent claims 2-6, 8-12, and 14-18 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claims 1, 7, and 13.
Therefore, claims 1-18 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Qiu et al. (CN 202277657 U) A timing baton
Pan et al. (CN 208212469 U) A relay game appliance

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715               

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715